82 So. 3d 975 (2011)
Daniel K. ROSS, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D11-1841.
District Court of Appeal of Florida, Fourth District.
August 10, 2011.
Daniel K. Ross, Raiford, pro se.
No appearance required for respondent.
PER CURIAM.
We dismiss this petition for writ of habeas corpus seeking to raise trial court errors which allegedly occurred during petitioner's *976 jury trial in 1996. See Fla. R.Crim. P. 3.850(h) (2010) (a petition for writ of habeas corpus may not be used as a substitute for a rule 3.850 motion).
We agree that State v. Montgomery, 39 So. 3d 252, 258-60 (Fla.2010), does not apply retroactively to convictions which were final before our supreme court issued that decision. Harricharan v. State, 59 So. 3d 1162 (Fla. 5th DCA 2011), petition for discretionary review pending, SC11-846. See also Rozzelle v. State, 29 So. 3d 1141 (Fla. 1st DCA 2009), petition for discretionary review pending, SC10-127.
Dismissed.
DAMOORGIAN, CIKLIN and GERBER, JJ., concur.